Citation Nr: 1731239	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disability, claimed as coronary artery disease, as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for coronary artery disease.

In his December 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In an August 2012 Correspondence, the Veteran's representative indicated that he wished to withdraw his request.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e).

In March 2013, the Board determined that sufficient new and material evidence had been submitted to reopen this claim and, subsequently, remanded it to obtain an addendum opinion.  The Board notes that the Veteran was represented by a private attorney.  However, effective August 1, 2013, the attorney withdrew representation.  See June 2013 Correspondence.  In August 2016, the Board identified several documents written in Spanish requiring translation.  Therefore, the Board obtained translations of these documents, which have been associated with the claims file.

This case was last before the Board in September 2016, where it remanded the matter to obtain an addendum opinion clarifying whether the Veteran has ever had a diagnosis of CAD and, if so, whether it was caused or aggravated by his service-connected diabetes mellitus.  The RO continued the denial of the claim, as reflected in the February 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further appellate review.  There was substantial compliance with the Board's September 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a current diagnosis of coronary artery disease (CAD).

CONCLUSION OF LAW

The criteria for entitlement to service connection for CAD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2007.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a Statement of the Case (SOC) in October 2008, as well as an SSOC in October 2011, March 2016, and February 2017.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's separation examination, VA treatment records, private medical records, buddy/lay statements, and his contentions.  The Veteran has not identified, nor does the record otherwise indicate, any other evidence relevant to his claim that has not been obtained.  However, the Board notes that the Veteran's service treatment records (STRs) are unavailable, presumably as a result of the 1973 fire at the National Personnel Records Center (NPRC).  The Board is cognizant of Hayre v. West, wherein the Court elaborated on VA's responsibility to obtain a veteran's service records.  188 F.3d 1327 (Fed. Cir. 1999).  However, the Board finds that no useful purpose would be served in remanding this matter for more development.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a service connection claim, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the Veteran's STRs.

The Board observes that the Veteran has been asked to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, so that VA could obtain any private medical records regarding treatment he has received for his claimed heart disability.  See, e.g., October 2016 Duty to Assist development letter.  Inexplicably, however, the Veteran has not responded to these requests.  The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Id.

Further, the Veteran was provided with a VA examination in September 2007 and August 2011.  An addendum opinion was obtained in November 2016.  Review of these examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these medical opinions, collectively, are adequate for the purpose of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain "chronic diseases," such as arteriosclerosis (which the Board will consider to encompass CAD for purposes of this decision), may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Service Connection for a Heart Disability

The Veteran seeks service connection for a heart disability, claimed as CAD, as secondary to service-connected diabetes mellitus.  Specifically, he argues that his heart condition was not directly caused by, but rather has been aggravated by his diabetes.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against his claim and, therefore, the appeal will be denied.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, a current diagnosis of a heart condition, to include CAD, has not been established.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the Veteran reported that he has a current diagnosis of CAD, which has been documented in a July 2009 CT head scan and the September 2007 VA examination.  See November 2011 Attorney Correspondence.

Turning to review of the medical evidence of record shows that the Veteran was provided with a VA examination in September 2007.  The examiner noted that the Veteran has been diagnosed with cardiovascular disease, specifically hypertension, since 1985.  The examiner further indicated that this condition was not caused or aggravated by the Veteran's diabetes.  The Board notes that the Veteran's claim of entitlement to service connection for hypertension was previously denied in the Board's March 2013 decision.  This decision was not appealed and, thus, is final.

A March 2010 VA treatment record documents a July 2009 CT head scan, which showed a prior right internal capsule lacunar infarct and intracranial atherosclerosis.

The Veteran was provided with a VA examination in August 2011.  The examiner noted that the Veteran had no medical history of myocardial infarction; rheumatic fever; hypertensive heart disease; heart rhythm disturbance; valvular heart disease, including prosthetic value; congestive heart failure; other heart disease; angina; dizziness; syncope; fatigue; or dyspnea.  However, the examiner did document a current diagnosis of hypertension.  Physical examination revealed no evidence of congestive heart failure, pulmonary hypertension, or extra heart sounds, and the examiner also noted that the Veteran's cardiac rhythm was normal.  Ultimately, the examiner indicated that there is no clinical evidence of CAD.

In August 2011, the Veteran was also provided with a VA Aid and Attendance examination.  Relevantly, the examiner not only noted the longstanding diagnosis of hypertension, but further indicated that results of a CT head scan showed cerebrovascular disease, old lacunar infarct, with no residuals or neurologic deficits.

The Board notes that the August 2011 VA examinations are highly probative, as they were prepared by medical professionals who each reviewed the Veteran's pertinent medical history, conducted an in-person evaluation, and clearly assessed the nature of any claimed heart disability.  Further each examiner's medical opinion is based on reliable principles and is supported by other evidence of record.

In November 2016, an addendum medical opinion was provided, which sought to clarify whether the Veteran currently has, or has ever had, a diagnosis of CAD and, if so, whether it was caused or aggravated by his service-connected diabetes mellitus.  Initially, the examiner indicated that the medical evidence of record does not contain any objective procedures or studies (nuclear or exercise stress test, cardiac catheterizations, heart CT scan) or hospitalizations describing myocardial infarctions to establish a current or past diagnosis of coronary artery disease.

The examiner noted that the Veteran had a prior diagnosis of angina (chest pain) in 1995, but indicated that an April 1996 private treatment record does not provide etiology (cardiac or non-cardiac) of this angina despite providing a diagnosis of vasospastic angina.  The examiner noted that the April 1996 record does provide negative cardiac (CPK, LDH) enzymes and describes a normal electrocardiogram.  A September 1996 VA follow-up record shows an assessment of atypical chest pain rule out ischemic heart disease vs GI origin.  The VA examiner indicated that there were no cardiac studies suggesting that the Veteran had IHD or CAD at the time.

The examiner did find evidence of duodenitis and hiatal hernia in April 1995 (Upper GI Series) treatment record.  The examiner noted that while a diagnosis of atypical chest pain or angina was initially noted, the Veteran's other diagnosis of gastritis (or GERD) was continued; which, according to the examiner, suggested that the Veteran's prior episode of angina was most likely of non-cardiac origin in the absence of objective studies otherwise.

Lastly, the examiner identified a March 24, 2016 VA treatment record, showing that the Veteran's wife called the VA Medical Center to request the Veteran's current medication.  She mentioned that the Veteran was taking certain medication due a diagnosis of "myocardial infarction."  The VA examiner noted that an earlier progress note from March 21, 2016, in which the Veteran was interviewed, includes a description of a chest pain episode, but no reference to myocardial infarction.

The examiner also identified a February 17, 2016 psychiatry note, which indicated that the Veteran sought VA treatment following his discharge from the Pavia Hospital Yauco Psychiatric Unit.  The note further reflects that the Veteran reported having a myocardial infarction after being involuntarily hospitalized.  Other than hypertensive cardiovascular disease (hypertension), the computerized problem list does not document a heart condition.  The examiner indicated that there are no copies of the hospitalization at Pavia Hospital in Yauco, or any other documents available to establish that the Veteran, in fact, had a myocardial infarction or a cardiac catherization, stress test, or a heart CT scan to establish a diagnosis of CAD.

The Board notes that the November 2016 VA addendum medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  Additionally, the opinion is based on reliable principles and is supported by other evidence of record.

As discussed above, the Board observes that, on several occasions, the Veteran has been asked to submit an Authorization and Consent to Release Information (VA Form 21-4142), so that VA could obtain any private medical records regarding treatment he has received for his claimed heart disability.  However, while VA has subsequently received evidence in support of his other claims on appeal, as well as duplicate medical records, the Veteran has not provided any pertinent evidence with regards to treatment for a heart disability, which has not previously been associated with the claims file.  Therefore, the Board finds no further duty to assist the Veteran with regard to obtaining any such private medical records.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (finding that VA's duty to assist is not a one-way street).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because the evidence of record shows that the Veteran does not have a current diagnosis of CAD, the Board concludes that service connection for a heart disability is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

In reaching this determination, the Board acknowledges the former representative's November 2011 Correspondence, which indicated that the Veteran has a current diagnosis of CAD as documented in a July 2009 CT head scan and the September 2007 VA examination.  However, as noted above, the September 2007 examiner conducted a cardiac evaluation and was only able to diagnose hypertension.  Moreover, while the Veteran's former representative rightly noted that the July 2009 CT head scan "indicates that the Veteran had atherosclerosis," the Board observes that the complete report actually identified "a prior right internal capsule lacunar infarct and intracranial atherosclerosis."  As confirmed during further diagnostic testing in August 2011, this was attributed to cerebrovascular disease, with no residuals or neurologic deficits.  This is not a diagnosis of a heart condition.

Accordingly, to the extent that the medical evidence addresses whether the Veteran has coronary artery disease, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has CAD, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has CAD, falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of CAD secondary to service-connected diabetes mellitus are not probative.

As the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of CAD, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a heart disability, claimed as coronary artery disease, as secondary to service-connected diabetes mellitus is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


